DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s request for continuation and amendment filed July 16, 2021 and supplemental amendment filed July 26, 2021.  Applicant’s July 16th amendment amended claims 1, 2, 5-8, 11-20 and canceled claim 9.  Applicant’s July 26th amendment amended claims 1 and 6, canceled claims 5 and 7-20 and added new claims 21-30.  Currently Claims 1-4, 6 and 21-30 are pending.  Claims 1, 21 and 26 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.


Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant’s amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1-8 and 10-20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claims 1-8 and 10-20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 103(a) rejection(s) of claims 1-4, 7-9 and 14 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.

Response to Arguments
Applicant’s arguments, see Last Paragraph, Page 10; Paragraph 1, Page 11; Page 13, filed July 26, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Page 17, filed July 26, 2021, with respect to Donahue and Klein have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-4, 7-9 and 14 has been withdrawn. 



ALLOWANCE
	The following is an allowance in response to Applicant’s RCE/amendment filed July 16, 2021 and supplemental amendment filed July 26, 2021.  Currently Claims 1-4, 6 and 21-30 are pending and are allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Donahue and Klein fail to teach or suggest either singularly or in combination a system/method, comprising: at a computing device having at least one processor, a communication interface, and a memory: identifying, by the at least one processor, a user profile associated with historical computer financial security trade transactions of a first category; collecting, by the at least one processor, behavioral data associated with the user profile, wherein the behavioral data comprises a plurality of events corresponding to the computer financial security trade transactions of the first category; receive, by the at least one processor and over a network, auxiliary data corresponding to each event; receive, by the at least one processor and from a user via a first user interface, a first new computer financial security trade transaction for evaluation; executing, by the at least one processor, a financial security trade model to determine a first predicted outcome associated the first new computer financial security trade transaction based on similarities between the first new computer financial security trade transaction and the computer financial security trade transactions of the first category and the auxiliary data; comparing, by the at least one processor, the predicted outcome with an actual outcome associated with the computer financial security trade transactions of the first category; refining, by the at least one processor, the financial security trade model based on the comparing; determining, by the at least one processor, an accuracy of the refined financial security trade model is optimized by determining that the accuracy has decreased after previous increases; receive, by the at least one processor and from the user and via the first user interface, a second new computer financial security trade transaction; executing, by the at least one processor, the refined, optimized financial security trade model to determine a second predicted outcome associated with the second new computer financial security trade transaction based on similarities between the second new computer financial security trade transaction and the computer financial security trade transactions of the first category; identifying, by the at least one processor, a score indicating a likelihood of success associated with the second new computer financial security trade transaction; displaying, by the at least one processor, a second user interface, the second user interface including the score associated with the second new computer financial security trade transaction and the second predicted outcome, the second user interface further including a request for user input associated with whether to proceed with the second new computer financial security trade transaction; responsive to receiving user input to not proceed with the second new computer financial security trade transaction, cancelling, by the at least one processor, the second new computer financial security trade transaction; and responsive to receiving user input to proceed with the second new computer financial security trade transaction, executing, by the at least one processor and via a trading system, the second new computer financial security trade transaction as recited in independent Claims 1, 21 and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623